Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 includes two characters 24, the upper most one is point to the retaining ring which matches the specification, the lower most one is pointing to a raceway which doesn’t match the description, it is believed that the lower most character should be 36 to indicate a raceway like figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0046, “bore 12a” in line 3 should be - -bore 12b- -to match line one of the paragraph.  
Appropriate correction is required.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claims 9 and 10 are attempting to rename the first and second rings as inner and outer rings, while this is clear this would be the first time the names are actually being used in the claims and “the inner ring” and “the outer ring” should read - -an inner ring- -and - -an outer ring- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank, USP 9,422,923.
Regarding claim 1, Frank discloses a rolling bearing comprising: a first ring (3, made of two parts 4/5), a second ring (2), at least one row of axial rolling elements (11 or 12) arranged between the rings, and at least one row of radial rolling elements (13) arranged between axial raceways (portions contacting 13, one labeled 14 in figure 2) provided on the rings, the second ring (2) comprising a protruding nose (7) engaged into an annular groove (channel in 4/5 holding all the rollers, best labeled as 10) of the first ring (3) and provided with the axial raceway of the second ring (the end of the nose forms the axial raceway at 14), at least one thrust ring (27) delimiting a radial raceway for the axial rolling elements, and at least one spring system (33/45) to axially push the thrust ring (27) against the axial rolling elements, wherein the thrust ring is axially disposed between the axial rolling elements and the nose of the second ring and in that the spring system is mounted on the nose (the drawings show the spring system as part of the ring without the nose however the disclosure states that this assembly could also be part of the nose, see column 5, lines 50-58), the groove of the first ring delimiting a radial raceway for the axial rolling elements (if the spring and thrust ring are reversed and placed on the nose as stated in the disclosure the first ring would then delimit the other radial raceway much like the nose currently does in the drawings or as illustrated on the opposite side of the assembly in the figures where both ring elements have axial raceways). 
Regarding claim 2, Frank discloses that at least the radial raceway of the groove of the first ring is hardened (see column 5, lines 65-67 that discloses all raceways can be hardened).
Regarding claim 4, Frank discloses that the first ring (3) comprises at least a supporting ring (5) and a retaining ring (4) stacked one relative to the other in the axial direction, the radial raceway of the groove of the first ring being provided on the retaining ring (when the spring is reversed this would place the radial raceway of that specific group on retaining ring 4, however even if reversed and placed on the other side of the nose there would still be a raceway on ring 5 and thus both 4 and 5 in Frank can be interchangeably considered as the supporting ring and the retaining ring).
Regarding claim 5, Frank discloses that the spring system is mounted into a hole provided on the nose of the second ring (as illustrated the spring system is in a hole 38/40, when placed in the nose the spring would still be housed in a hole).
Regarding claim 6, Frank discloses the nose of the second ring is provided with an axial cylindrical surface (14) onto which is formed the axial raceway of the second ring (this surface forms the raceway for the radial rolling element).
Regarding claim 7, Frank discloses that the spring system (33/45) is provided with a pushing member (33) and with at least one spring element (45) exerting an axial force oriented axially outwards and urging the pushing member against the thrust ring (when placed on the nose side the force applied would be axial outward of the bearing as a whole and would push the thrust ring 27).
Regarding claim 8, Frank discloses at least two rows of axial rolling elements being disposed axially on both sides of the nose of the second ring (11 and 12 are on opposite sides of nose).
Regarding claim 10, Frank discloses that the first ring is the inner ring (3) is an inner ring, and the second ring is the outer ring (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank, USP 9,422,923, in view of Gobel, USP 4,906,112.
Frank discloses that the first ring is an inner ring and that the second ring is an outer ring and thus does not disclose the alternative arrangement where the rings are reversed with the first ring being the outer ring, and the second ring being the inner ring.
Gobel discloses that the rings in a similar type of bearing can be reversed with the first ring (grooved ring) being either the inner ring (figure 2, ring 32/33) or outer ring (figure 1, ring 1) and with the second ring (nosed ring) being either the outer ring (figure 2, ring 30) or the inner ring (figure 1, ring 4/6).
It would have been obvious to one having ordinary skill in the art to modify Frank and reverse the rings, as taught by Gobel, since substituting between different known variations of the ring configuration (what is the inner ring and what is the outer ring) provides the same predictable result of providing a bearing with both radial and axial rolling elements to rotatably support one element relative to another.  Regardless of what ring is the ring with the nose and the one with the groove the bearing operation remains the same and both alternatives where known prior to filing by Applicant as demonstrated by Gobel and thus the limitation is not inventive but rather and obvious modification between two known variations that both function the same.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656